   Case 16-10845-SDM                  Doc 59        Filed 06/06/19 Entered 06/06/19 14:12:23                                Desc Main
                                                    Document     Page 1 of 3

                                      UNITED STATES BANKRUPTCY COURT
                                      NORTHERN DISTRICT OF MISSISSIPPI
                                             ABERDEEN DIVISION

IN RE:                                                                 :   CASE NO: 16-10845-SDM
                                                                       :   CHAPTER: 13
                                                                       :
JOE SIMON WELLS                                                        :
SHARON WELLS,                                                          :
                                                                       :
          Debtors.                                                     :
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -- -   - - - - - - - - - - - - - - - - - - - - - - - - - -- - - - - - - - -
TERRE M. VARDAMAN,                                                     :
                                                                       :
          Movant,                                                      :   CONTESTED MATTER
                                                                       :
 vs.                                                                   :
                                                                       :
U.S. BANK TRUST NATIONAL                                               :
ASSOCIATION AS TRUSTEE OF TIKI                                         :
SERIES III TRUST C/O SN SERVICING                                      :
CORP,                                                                  :
                                                                       :
          Respondent.                                                  :

                         RESPONSE TO TRUSTEE`S MOTION FOR ACCOUNTING

          COMES NOW U.S. Bank Trust National Association as Trustee of Tiki Series III Trust C/O SN

Servicing Corp, for itself, its successors and/or assigns ("Respondent"), and shows this Honorable

Court the following regarding the Trustee's Motion for Accounting (“Motion”):

                                                                     1.

          Respondent asserts that it holds a valid mortgage on Debtors’ Property located at 614 Cypress

Street, Columbus, MS 39702. A previous servicer filed a Proof of Claim listing the total loan balance

due of $47,858.72 and pre-petition arrearages totaling $4,218.24 as the loan was set to mature during

the life of the Bankruptcy case on December 1, 2016 (see claim #5). Subsequent to the filing of the

Proof of Claim, the servicing of the Debtors’ mortgage account serviced transferred and Respondent

became the current mortgage servicer as evidenced by the Transfer of Claim filed on September 20,

2018 at document #51.
  Case 16-10845-SDM         Doc 59     Filed 06/06/19 Entered 06/06/19 14:12:23          Desc Main
                                       Document     Page 2 of 3

                                                     2.

       The Trustee filed a Motion for Accounting on May 15, 2019 (Dkt. #54) requesting a current

accounting of the claim due to the service transfers as well as assertions by the Debtor that there had

been a loan modification with a previous servicer.

                                                     3.

       Respondent respectfully requests additional time to provide the Trustee with all the necessary

information requested in the Motion.

       WHEREFORE, Respondent, for itself, its successors and/or assigns, prays that this Court

inquire as to the matters raised herein and enter such orders and require such further inquiry as may

appear appropriate to the Court.

Date: 6/6/2019

/s/ Natalie Brown
Natalie Brown
MS State Bar No. 100802
Rubin Lublin, LLC
428 North Lamar Blvd, Suite 107
Oxford, MS 38655
(877) 813-0992
nbrown@rubinlublin.com
Attorney for Respondent
  Case 16-10845-SDM        Doc 59   Filed 06/06/19 Entered 06/06/19 14:12:23          Desc Main
                                    Document     Page 3 of 3

                                    CERTIFICATE OF SERVICE

       I, Natalie Brown of Rubin Lublin, LLC certify that on the 6th day of June, 2019, I caused a
copy of the Response to Trustee`s Motion for Accounting to be filed in this proceeding by electronic
means and to be served by depositing a copy of the same in the United States Mail in a properly
addressed envelope with adequate postage thereon to the said parties as follows:


Joe Simon Wells
614 Cypress Street
Columbus, MS 39702

Sharon Wells
614 Cypress Street
Columbus, MS 39702

William C. Cunningham, Esq.
P.O. Box 624
Columbus, MS 39703

Terre M. Vardaman
P.O. Box 1326
Brandon, MS 39043

U.S. Trustee
501 East Court Street
Suite 6-430
Jackson, MS 39201


Executed on 6/6/19

By:/s/ Natalie Brown
Natalie Brown
MS State Bar No. 100802
Rubin Lublin, LLC
428 North Lamar Blvd, Suite 107
Oxford, MS 38655
(877) 813-0992
nbrown@rubinlublin.com
Attorney for Respondent
